Citation Nr: 0807477	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative congenital calcaneonavicular 
bar left foot (left foot disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right wrist fracture.

3.  Entitlement to a compensable evaluation for service-
connected fracture of the left mandible (jaw disability).

4.  Entitlement to service connection for a back disability 
due to congenital calcaneonavicular bar left foot.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for congenital 
calcaneonavicular bar right foot (right foot disorder).

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of January 2003 and June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, which denied the veteran's 
claims.

The appeals for TDIU, an increased evaluation for a left foot 
disability, and for service connection for a back disorder, 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by a 
range of motion of was 50 degrees at dorsiflexion and 40 
degrees at palmar flexion, but not ankylosis.

2.  The veteran's jaw disability is manifested by popping, 
soreness when chewing, and trouble opening his mouth wide, 
but not chronic osteomyelitis or osteoradionecrosis of the 
mandible, limitation of motion, loss of bone or nonunion of 
the mandible.

3.  A September 1966 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
right foot disorder was not appealed and became final.

4.  A May 1979 rating decision which found there was new and 
material evidence to reopen the claim for service connection 
for a right foot disorder and then denied service connection 
was not appealed and became final.

5.  The veteran has submitted evidence of the current status 
of the right foot disorder, but no evidence that it was 
aggravated in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5214, 5215 (2007).

2. The criteria for a compensable evaluation for a jaw 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007), 38 C.F.R. §§ 3.159, 4.31, 4.150, Part 4, 
Diagnostic Code 9904 (2007).

3.  New and material evidence pertinent to the claim of 
entitlement to service connection for a foot disorder has not 
been presented and the claim may not be reopened.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007), 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to increased 
evaluations for residuals of a right wrist fracture and for a 
jaw disability.  He also contends that he has submitted new 
and material evidence sufficient to reopen a claim for 
service connection for a right foot disorder.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a veteran might have been able to infer what evidence 
the VA found lacking in the veteran's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ), see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in September 2003 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in January 2004 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that the claim is not 
being reopened, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
a claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Here, the veteran was advised as to the definition of new and 
material evidence in February 2003.  He was told that he must 
that his right foot disorder was incurred in or aggravated by 
service.  In July 2001, he was again advised as to the 
definition of new and material evidence, and he was sent a 
copy of the original rating decision denying service 
connection.  The requirements of Kent have been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the February 2003 notice advised the veteran as to the 
types of medical and lay evidence that would support his 
claims, including evidence of his symptoms, their frequency 
and severity, other involvement, extension, and additional 
disability caused by the claimed disorder.  The veteran 
demonstrated his understanding of the importance of evidence 
about effects of service-connected disabilities on his 
employability by submitting a claim for a total disability 
evaluation based on unemployability shortly after he received 
the unfavorable January 2003 decision as to the increased 
evaluation claims on appeal.  The veteran also demonstrated 
his understanding of the types of evidence that might be 
relevant and the types of actions he might take on his own 
behalf by describing on his VA Form 9 the effects of his 
disabilities on employment and daily life.

In this case, the Board finds that, if there was any notice 
error with respect to the increased evaluations at issue in 
this appeal, such noticed error did not affect the essential 
fairness of the adjudication because the veteran had been 
notified that he should provide evidence of any extension of 
disablement.  This notice was sufficient to advise a 
reasonable person to present any and all evidence or 
contentions about symptoms of any type that he attributed to 
the service-connected disabilities, even if not directly 
related.  The reports of the VA examinations are thorough and 
complete, and address all criteria, under any diagnostic code 
applicable in this case. Moreover, the actions of the veteran 
and his representative over the course of the pendency of 
this appeal established that the veteran understood that 
findings of VA examination would be of paramount importance 
in determining the evaluation of the veteran's service-
connected disabilities.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the October 2003 hearing at the RO.  
The veteran was afforded VA examinations for his feet, wrist, 
and jaw.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.

1.  Right Wrist Fracture

The veteran fractured his right distal radius in February 
1964 when he fell while on active duty.  Service connection 
was assigned in September 1966, and a noncompensable 
evaluation was assigned.  The veteran filed a claim for an 
increased evaluation in July 2002, and was granted a 10 
percent evaluation in the January 2003 decision which is 
currently on appeal.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, a 10 
percent rating is provided for dorsiflexion of the wrist less 
than 15 degrees and for palmar flexion of the wrist limited 
in line with forearm.  Ankylosis of the wrist is contemplated 
by 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Favorable 
ankylosis of the wrist in 20 degrees and 30 degrees 
dorsiflexion warrants a 30 percent rating for the major 
extremity and a 20 percent rating for the minor extremity.

A VA examination of the right wrist was conducted in November 
2002.  The veteran complained of decreased strength, 
swelling, and dropping items when he holds them.  Strength, 
flexion, and extension of the fingers were equal to the left 
hand.  There was some tenderness of the wrist on palpitation.  
Mild degenerative joint disease was noted.  The veteran was 
afforded another VA examination for his right wrist in July 
2003.  Examination revealed some crepitus and tenderness over 
the radial side of the wrist.  Range of motion of the right 
wrist was 50 degrees at dorsiflexion and 40 degrees at palmar 
flexion.  Forearm rotation was full.  The veteran could not 
make a fist because of pain and stiffness in the joints of 
the right hand.  The examiner found that the veteran has 
symptoms of scapholunate instability, most likely due to the 
1964 trauma.  The veteran was noted to have osteoarthritis in 
the wrist.  The examiner felt the veteran could not do any 
work which requires hammering.  The veteran is a carpenter.  
When the veteran testified at a hearing before a Decision 
Review Officer in October 2003, he was wearing a brace on his 
arm.

The veteran is already in receipt of the highest schedular 
evaluation assignable under DC 5215 on the basis of 
limitation of motion of his right wrist.  There is no 
foundation for the assignment of a separate evaluation on the 
basis of arthritis of the right wrist, as the basis for 
rating arthritis is also limitation of motion.  See 
VAOPGCPREC 9- 2004, 69 Fed. Reg. 59990 (2004), VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998), VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  The only other DC pertaining specifically to 
the wrist, DC 5214, requires a showing of ankylosis in 
varying degrees, but there is no showing that the residuals 
of the veteran's right wrist fracture are manifested by 
ankylosis. 
 
When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  As the veteran's right wrist disability is currently 
assigned the maximum disability rating available under 
38 C.F.R. § 4.71a, DC 5215, the existence of objective 
evidence of pain or additional motion loss with repetitive 
motion does not warrant the assignment of an increased 
schedular evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, 
given that pain or functional loss cannot be the basis for an 
award under a DC in excess of the maximum evaluation under 
that particular DC.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

At the October 2003 hearing, the veteran's representative 
raised a claim for extra-schedular consideration.  The Board 
has considered the veteran's contentions, but the evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board notes that the VA examiner (see note of July 2003) 
indicated that he would be unable to return to a job that 
requires hammering or lifting more than 20 pounds.  While 
this assessment may interfere with the veteran's preferred 
employment as a carpenter, the evidence does not demonstrate 
a "marked interference with employment" as required by 
§3.321.  There is no medical evidence that the veteran has 
been declared unfit for any type of employment.  There is no 
evidence of an unusual disability picture in this case.  
Hence, a referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the appeal cannot be 
granted.

2.  Jaw Disability

The veteran fractured his mandible in January 1965 while on 
active duty.  He was granted service connection for residuals 
of the fracture in August 1967 and assigned a noncompensable 
rating under DC 9904.  He filed a claim for an increased 
evaluation in July 2002.

Under DC 9904 (malunion of mandible), malunion with slight 
displacement is noncompensable.  A 10 percent rating 
contemplates moderate displacement, and the maximum rating of 
20 percent contemplates severe displacement.  These ratings 
are dependent on the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, DC 9904. 

A VA examination of the jaw was conducted in December 2002.  
Radiographic reports showed that the fracture was well-
healed.  The examiner noted no functional impairment and a 
full range of motion.  The veteran complained of soreness 
when chewing.  There was clicking of the TMJ joints on wide 
opening.  There was no bone loss.  No other problems with the 
lower jaw were found.

The veteran testified at a hearing before a Decision Review 
Officer in October 2003.  He explained that he has pain and 
joint noise when he chews, and he tries to eat softer foods. 
The veteran stated that sometimes has a hard time opening his 
mouth, particularly in the morning when he goes to brush his 
teeth.

The Board finds that the veteran's jaw disability does not 
warrant a compensable evaluation under DC 9904 at any time 
during the appeal period.  The veteran has full range of 
motion in his jaw.  His functional limitations are popping, 
soreness, and trouble opening his mouth wide, but he can 
still eat most foods and his daily functioning is not 
impacted.

The Board has considered whether there is a more favorable 
code under which the veteran's jaw disability can be rated.  
There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible, nor is there evidence of 
any loss of the mandible or of any part thereof.  Therefore, 
DCs 9900 thru 9902 are not applicable.  38 C.F.R. § 4.150, DC 
9900-02.  Similarly, there is no evidence of a nonunion of 
the mandible.  Thus, DC 9903 is not for application.  38 
C.F.R. § 4.150, DC 9903.  DC 9905 rates any limitation of 
temporomandibular articulation, and provides that when inter-
incisal range limited to 31-40 millimeters warrants a 10 
percent rating, as does a range of lateral excursion of 0-4 
millimeters.  38 C.F.R. § 4.150, DC 9905.  As no loss of 
motion has been identified, there is no basis upon which to 
assign a compensable disability rating under DC 9905.  38 
C.F.R. § 4.31.

The November 2002 VA examination shows that the veteran lost 
two teeth when he fractured his mandible in service, but that 
the teeth have been replaced with a fixed partial denture.  
Therefore, a compensable rating for loss of teeth is not 
warranted because the loss of masticatory surface was 
restored by a suitable prosthesis.  38 C.F.R. § 4.150, DC 
9913. 
 
The Board is aware of the veteran's complaints of popping, 
soreness, and trouble opening his mouth wide.  However, there 
is no objective evidence that pain on use of the joint 
resulted in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45, Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Again, the veteran's representative raised a claim for extra-
schedular consideration.  The Board has considered the 
veteran's contentions, but the medical evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the appeal cannot be 
granted.

New and Material Evidence for a Right Foot Disorder

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran has submitted, and VA has obtained, numerous 
medical records.  These records show that the veteran 
experiences stiffness in his feet, hands, wrists, shoulders, 
knees, ankles, and elbows.  It appears that this general 
stiffness is due to rheumatoid arthritis.  He has a spur 
involving the plantar aspect and posterior aspect of the 
right calcaneus.  He has also been diagnosed with mild 
degenerative joint disease of the ankles and feet.  This 
evidence was not previously submitted, and is therefore 
"new."

The veteran's claim was previously denied because his right 
foot disorder pre-existed service and the evidence did not 
show that it was aggravated in service.  Although the medical 
evidence shows that the veteran's problems with his right 
foot have worsened, it does not show that this worsening is 
due to aggravation in service.  This evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The evidence therefore cannot be considered 
"material."  New and material evidence has not been 
submitted, and the claim for service connection for a right 
foot disorder cannot be reopened.

The preponderance of the evidence is against reopening the 
veteran's claim.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the appeal is denied.




ORDER

The appeal for an evaluation in excess of ten percent for 
residuals of a right wrist fracture is denied.

The appeal for a compensable evaluation for fracture of the 
left mandible is denied.

The appeal to reopen the claim for service connection for a 
right foot disorder is denied.


REMAND

In February 2007, the veteran submitted a form authorizing VA 
to obtain additional medical records from Dr. Escarda, who 
treated the veteran's back disorder.  He said that these 
records would show that his left foot disability was causing 
his back problems.  These records would also contain 
information on the current level of disability caused by the 
veteran's back.  The appeals for service connection for a 
back disorder and an increased evaluation for a left foot 
disability are remanded, as these records must be obtained.

The outcome of the determination in the above claims could 
have a significant impact on the claim for TDIU due to 
service-connected disabilities.  As these issues are 
inextricably intertwined, the appeal for TDIU must be 
remanded.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of Dr. Escarda.  
If these records cannot be obtained, 
then evidence of attempts to obtain 
them should be associated with the 
claims file.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated, including the claim for 
TDIU.  If the claims remain denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


